Citation Nr: 0008417	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  94-39 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to direct service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had several periods of active military service, 
including verified periods of active duty from August 1971 to 
August 1973, from January to May 1985, and from January to 
August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which, in pertinent part, denied 
direct service connection for a psychiatric disorder.

It is necessary to clarify that the above issue is the only 
issue on appeal to the Board for the following reasons.  
First, the July 1993 rating decision also denied service 
connection for a left groin disorder and a back condition.  
The veteran perfected his appeal to the Board as to these 
issues.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.302 
(1999).  During the pendency of this appeal, a June 1994 
local Hearing Officer's decision granted service connection 
for left groin and back conditions.  The veteran has not 
indicated disagreement with that decision, and these issues 
are not before the Board.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (The issue of the amount of 
compensation for a service-connected disability is a 
different issue than entitlement to service connection for 
that disability, and a second Notice of Disagreement must be 
filed by the veteran in order to initiate appellate review 
concerning the issue of compensation.)  Accordingly, although 
the RO certified left groin and back claims as on appeal, 
they are not.  In January 2000, the veteran's representative 
presented written argument to the Board as to entitlement to 
increased ratings for the veteran's service-connected left 
groin and back disorders.  The representative argued that 
these claims remained in appellate status unless the veteran 
withdrew them; however, the holding in Grantham is 
dispositive.  Interpreting the representative's statements 
liberally as claims for an increase, these issues are 
referred to the RO for appropriate action. 

Second, in January 2000, the veteran's representative 
presented written argument to the Board on the following 
issues:  (a) entitlement to service connection for residuals 
of right groin herniorrhaphy; (b) entitlement to a temporary 
total rating pursuant to the provisions of 38 C.F.R. § 4.30; 
(c) entitlement to service connection for diabetes; (d) 
entitlement to service connection for a skin condition; (e) 
entitlement to service connection for polyneuropathy; (f) 
entitlement to service connection for Persian Gulf syndrome; 
(g) entitlement to an earlier effective date for the grant of 
a total disability rating due to individual unemployability 
based on service-connected disability (TDIU).  None of these 
issues is before the Board for the following reasons.  

The veteran has never filed claims for service connection for 
polyneuropathy or Persian Gulf syndrome, nor has he claimed 
entitlement to an earlier effective date for the grant of 
TDIU.  The RO has not adjudicated these claims, and they are 
not inextricably intertwined with the issue on appeal to the 
Board.  See Parker v. Brown, 7 Vet. App. 116 (1994) (a claim 
is intertwined only if the RO would have to reexamine the 
merits of any denied claim which is pending on appeal before 
the Board under the pertinent law and regulations 
specifically applicable thereto).  Therefore, these issues 
are referred to the RO for appropriate action. 

In February 1998, the veteran did file claims for service 
connection for diabetes and a skin condition.  These claims 
were denied in a February 1998 rating decision.  The veteran 
filed a notice of disagreement in May 1998 and was provided a 
statement of the case in June 1998.  He did not respond 
thereafter.  Since he has not perfected his appeal as to 
these claims, they are not before the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.300, and 20.302(b) (1999).  The Board 
notes that the veteran's representative was incorrect in 
stating that the veteran was not provided a statement of the 
case on these claims.  

In 1992, when he filed his claims for service connection, the 
veteran was not specific concerning his hernia claim.  The 
only issue adjudicated in the July 1993 rating decision was 
the left groin.  In his November 1993 substantive appeal and 
at his hearing that month, the veteran also asserted 
entitlement to service connection for a right hernia 
condition.  This claim was denied in a June 1994 rating 
decision, and the veteran did not file a notice of 
disagreement.  The veteran's representative has asserted that 
a statement received from the veteran in February 1995 was a 
notice of disagreement with respect to this claim.  The Board 
disagrees.  Although the right groin was mentioned in that 
statement, it was in the context of the veteran asserting 
unemployability due, in part, to his right groin disorder.  
He did not disagree with the denial of service connection for 
his right groin.  The veteran specifically stated that he was 
disagreeing with the assignment of a 60 percent disability 
rating for his back condition, rather than assignment of 
TDIU.  Even interpreting the February 1995 statement 
liberally, it clearly indicates disagreement only with the 
RO's failure to grant TDIU. 

As for entitlement to a temporary total rating pursuant to 
the provisions of 38 C.F.R. § 4.30, this claim was granted in 
full in an October 1994 rating decision.  

Third, in January 1995, the veteran's representative filed 
written argument on the issue of entitlement to service 
connection for an acquired psychiatric disorder as secondary 
to the veteran's service-connected back condition.  The 
veteran had not previously alleged entitlement to service 
connection on a secondary basis, nor had the RO adjudicated 
such a claim.  The laws and regulations governing entitlement 
to direct and secondary service connection are different, and 
these issues are therefore not inextricably intertwined with 
each other.  See Parker v. Brown, 7 Vet. App. 116 (1994).  In 
other words, simply because the veteran had perfected his 
appeal as to a claim for direct service connection, the Board 
does not also have jurisdiction over a claim for secondary 
service connection.  Therefore, this issue is also referred 
to the RO for appropriate action. 


REMAND

Additional evidentiary development and due process are needed 
prior to further disposition of the veteran's claim. 

Subsequent to the supplemental statement of the case of July 
1994, the veteran underwent VA psychiatric examinations in 
1996 and 1997 and has received outpatient and inpatient 
psychiatric treatment.  If the supplemental statement of the 
case was prepared before the receipt of additional evidence, 
a supplemental statement of the case will be furnished to the 
veteran as provided in 38 C.F.R. § 19.31 unless the 
additional evidence is duplicative or not relevant to the 
issue on appeal.  38 C.F.R. § 19.37(a) (1999).  In this case, 
this evidence was not duplicative of evidence already 
associated with the claims file, and it was certainly 
relevant to the issue of entitlement to service connection 
since it showed current objective findings concerning the 
claimed condition, as well as medical opinions as to the 
etiology of this disorder.  Therefore, in accordance with 
38 C.F.R. § 19.37(a), this claim is returned to the RO for 
consideration and the issuance of a supplemental statement of 
the case.

Further, in his VA Form 9 received in November 1993, the 
veteran requested that he be scheduled for a personal hearing 
before a Member of the Board at the RO.  He was afforded only 
a hearing before a local hearing officer in November 1993.  
Accordingly, on remand the RO should request that the veteran 
clarify whether or not he wants a personal hearing before a 
Member of the Board at the RO.  An appropriate hearing should 
be scheduled, if indicated.

The RO should also advise the veteran of the importance of 
his private medical records to his claim.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995); 38 U.S.C.A. § 5103(a) (West 
1991).  He has been treated at Dr. Ramon Federico Trilla 
Hospital for psychiatric hospitalization in May 1997; by Dr. 
Basiliso Lugo who rendered diagnosis of PTSD (post-traumatic 
stress disorder) in 1994; and by Dr. Adalberto Rodriguez 
Robles who provided psychiatric treatment.  He should be 
informed of the importance of these records and of his 
ultimate responsibility to submit evidence in support of his 
claim.  38 C.F.R. § 3.159(c) (1999).  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Epps v. Brown, 9 Vet. App. 341, 344-45 
(1996), aff'd Epps v. Gober, 126 F.3d. 1464, 1468 (Fed. Cir. 
1997).

Finally, the record is not clear as to whether the veteran 
has been receiving continuous VA psychiatric treatment since 
1991.  He alleges that he has, but the VA examiner in 1996 
commented on the lack of corroboration for such treatment in 
the computer system, and the VA records obtained so far also 
do not support this contention.  The RO should ensure that 
all of the veteran's VA records for treatment at the Mayaguez 
clinic and at Arecibo Vet Center since 1991 have been 
obtained.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Accordingly, this case is REMANDED for the following:

1.  Request that the veteran clarify 
whether or not he wants to appear at a 
personal hearing before a Member at the 
Board at the RO.  If so, schedule him for 
an appropriate hearing.

2.  Request the veteran's complete 
medical records from the VA Outpatient 
Clinic in Mayaguez for all outpatient 
treatment, specifically mental health 
clinic notes and progress notes, and from 
the Arecibo Vet Center, from 1991 to the 
present.  If no psychiatric treatment 
records are available, request that it be 
affirmatively indicated that a search was 
made for these records with no success.  

3.  Tell the veteran that the private 
medical records reflecting treatment for a 
psychiatric condition to which he has 
referred, i.e., (a) Dr. Adalberto 
Rodriguez Robles, (b) Dr. Ramon Federico 
Trilla Hospital, (c) Dr. Basiliso Lugo, 
and (d) any other private treatment 
received since 1991, are important in 
connection with his claim and that, if 
there are private records pertinent to his 
claim, he should obtain and submit those 
records.  See 38 C.F.R. § 3.159(c) (1999).

4.  After obtaining as many of the above 
referenced records as possible and/or 
allowing the veteran an opportunity to 
submit such records, readjudicate the 
veteran's claim for direct service 
connection for an acquired psychiatric 
disorder, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative an adequate 
supplemental statement of the case, which 
includes consideration of all medical 
evidence received since the supplemental 
statement of the case of July 1994.  
Allow an appropriate period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purposes of this REMAND are to fulfill due process 
considerations and obtain additional information.  No 
inference should be drawn regarding the final disposition of 
this case as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 

- 8 -


